MEMORANDUM **
Cesar S. Contreras appeals from the 120-month sentence imposed following modification pursuant to 18 U.S.C. *217§ 3582(c)(2). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Contreras’ counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant with the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed. However, the appellant has filed a motion opposing the motion to withdraw and, alternatively, requesting appointment of new counsel.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
The appellant’s motion is DENIED.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*217ed by 9 th Cir. R. 36-3.